DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
The present application is a CONTINUATION of 16917382 filed 06/30/2020 now patent 11152453 which claims foreign priority from CN201911417940 filed 12/31/2019 in China.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2021 is considered and attached. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claims are allowed for similar reasons found in the notice of allowance dated 06/16/2021 on the parent application 16917382. In regards to claim 1, none of the prior arts of the record discloses, as a whole, “a touch display panel, comprising: a first substrate and a second substrate opposite to each other, wherein a display area and a non-display area are formed on each of the first substrate and the second substrate; wherein in the non-display area of the first substrate, a plurality of first conductive structures and a plurality of metal wires are disposed on the side of the first substrate facing the second substrate, and wherein a plurality of second conductive structures are disposed on one side of the second substrate facing the first substrate, wherein each of the plurality of first conductive structures is electrically connected to at least one of the plurality of second conductive structures; wherein in the display area, a plurality of pixel units are disposed on the one side of the first substrate, touch electrodes are disposed on the one side of the second substrate facing the first substrate, each of the plurality of second conductive structures is electrically connected to at least one of the touch electrodes, and the plurality of metal wires are configured to transmit touch signals; and wherein each of the plurality of first conductive structures comprises a first transmit electrode and a first gasket structure, the first gasket structure is disposed between the first transmit electrode and the first substrate, and the first transmit electrode is electrically connected to one of the plurality of metal wires and one of the plurality of second conductive structures; wherein the first gasket structure comprises a plurality of first support portions, and a first recessed portion is disposed between two adjacent said first support portions.”
In regards to claim 20, none of the prior arts of record discloses, as a whole, “a display device, comprising a touch display panel and a touch drive chip, wherein the touch display panel comprises: a display area, a non-display area, and a first substrate and a second substrate disposed opposite to the first substrate; wherein in the non-display area, a plurality of first conductive structures and a plurality of metal wires are disposed on one side of the first substrate facing the second substrate, and a plurality of second conductive structures are configured on one side of the second substrate facing the first substrate, wherein each of the plurality of first conductive structures is electrically connected to at least one of the plurality of second conductive structures; wherein in the display area, a plurality of pixel units are configured on the one side of the first substrate, touch electrodes are disposed on the one side of the second substrate facing the first substrate, each of the plurality of second conductive structures is electrically connected to at least one of the touch electrodes, and the plurality of metal wires are disposed to transmit touch signals; wherein each of the plurality of first conductive structures comprises a first transmit electrode and a first gasket structure, the first gasket structure is disposed between the first transmit electrode and the first substrate, and the first transmit electrode is electrically connected to a respective one of the plurality of metal wires and the respective one of the plurality of second conductive structures, wherein the first gasket structure comprises a plurality of first support portions, and a first recessed portion is disposed between two adjacent said first support portions; and wherein the plurality of metal wires are electrically connected to the touch drive chip.”
Accordingly, the independent claims 1, 20 are allowed. The dependent claims 2-19 are also allowed based on their dependencies from the independent claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627